 
Exhibit 10.20A
 
AMENDMENT
TO
EMPLOYMENT AGREEMENT
 
THIS AMENDMENT TO EMPLOYMENT AGREEMENT (this “Amendment”), effective as of April
26, 2012, is by and between Oxford Resources GP, LLC, a Delaware limited
liability company (“Company”), and Michael B. Gardner (“Executive”).
 
RECITALS:
 
A.           Executive is currently employed with Company pursuant to that
certain Employment Agreement dated March 14, 2012 by and between Company and
Executive (the “Employment Agreement”);
 
B.           Both Company and Executive desire to amend the Employment Agreement
in certain respects; and
 
C.           Accordingly, Company and Executive are entering into this Amendment
for such purpose.
 
AGREEMENT:
 
In consideration of the premises and the mutual covenants and agreements set
forth below, and for other good and valuable consideration not specified herein,
the receipt and sufficiency of which are hereby acknowledged, the parties agree
that the Employment Agreement shall be and hereby is amended as follows:
 
1.           Amendment of Paragraph 3.2 (Bonuses and Incentive
Compensation).  Paragraph 3.2 of the Employment Agreement is amended to read in
its entirety as follows:
 
3.2           Bonuses and Incentive Compensation.
 
(i)           Annual Bonus - For calendar year 2012, and thereafter during the
period of this Agreement, Executive shall be eligible to receive an annual
incentive performance bonus in an amount equal to up to 50% of his annual base
salary (or such greater percentage, if any, as shall be approved by the
Reporting Officer).  The amount of Executive’s annual incentive performance
bonus for any calendar year shall be approved from time to time by the Reporting
Officer and shall be pro-rated for any period of employment by Company during a
calendar year of less than twelve months.  The Reporting Officer’s
determinations may take into account such criteria as he establishes in his
discretion.
 
(ii)           LTIP Awards - Executive shall be eligible to receive awards under
the LTIP, as determined by the Board based upon the recommendation of the
Compensation Committee of the Board, which may take into consideration the
recommendation of the Reporting Officer.  For purposes hereof, “LTIP” means
Company’s Amended and Restated Long-Term Incentive Plan, effective on June 18,
2010, and if hereafter further amended by Company then as hereafter so further
amended.
 
(iii)          Change in Control Acceleration – In the event of a Change in
Control (as defined in the LTIP in its form as in effect on the Effective Date),
and notwithstanding any applicable vesting schedule, all awards granted to
Executive under the LTIP shall immediately vest.
 
 
 

--------------------------------------------------------------------------------

 
 
2.           Amendment of Paragraph 4.1 (Termination by Expiration).  Paragraph
4.1 of the Employment Agreement is amended to read in its entirety as follows:
 
4.1           Termination by Expiration.  If Executive’s employment hereunder
shall be terminated by expiration of the term as provided in paragraph 2.1
(including any extensions of the term of this Agreement thereunder) because
either party has provided an Expiration Notice, Executive’s employment with
Company shall nonetheless continue until such employment is actually terminated
by either Company or Executive upon such expiration or at any time thereafter,
with such actual termination and the effective date thereof to be stated in a
written notice to the other party which is provided in accordance with paragraph
8.1, and, in the case of a termination following such expiration by Executive
for Good Reason (as described below), such notice shall be provided in
accordance with paragraph 2.4 and the Good Reason Termination Procedure shall
apply to any such termination.  In the event an Expiration Notice is provided by
either party, all compensation and all benefits to Executive hereunder shall
continue to be provided until the expiration of such term, and thereafter
Executive shall receive such compensation and benefits as are determined by
Company (it being understood that determinations by Company in this regard could
provide Executive with Good Reason for purposes of the immediately following
sentence) until his employment with Company is actually so terminated.  Upon
such actual termination of Executive’s employment with Company all compensation
and benefits shall terminate contemporaneously with termination of his
employment with Company, except as otherwise provided in the following sentence
or under any other agreement or plan of Company that provides post-termination
benefits.  Upon any such actual termination of Executive’s employment with
Company which is upon or following the expiration of the term as described in
paragraph 2.1 where the Expiration Notice was given by Company, and subject to
paragraph 4.4, if Executive’s employment with Company has been terminated (a) by
Company and such termination is for any reason other than a reason encompassed
by paragraph 2.2(i), 2.2(ii), or 2.2(iii) or (b) by Executive for Good Reason
(assuming for purposes of these clauses (a) and (b) only that this Agreement
were still in effect continually until and also at the time of any such
termination), then Company shall provide Executive with a lump sum cash
termination payment in an amount equal to one times Executive’s annual base
salary at the highest rate in effect at any time upon or following expiration of
the term as provided in paragraph 2.1.  Subject to paragraph 4.4, any lump sum
cash termination payment due to Executive pursuant to the preceding sentence
shall be paid to Executive on the 60th day after the date of Executive’s actual
termination of employment with Company.  For purposes of clarity, Executive’s
termination of employment hereunder by expiration of the term as provided in
paragraph 2.1 is the only circumstance where Executive’s employment with Company
may continue following a termination of employment hereunder, so that a
termination of Executive’s employment hereunder under any other provisions of
this Agreement automatically also results in an actual termination of
Executive’s employment with Company.
 
IN WITNESS WHEREOF, the parties have set their hands hereto as of the date first
above written.
 

Oxford Resources GP, LLC                           By:
/s/ Daniel M. Maher
    /s/ Michael B. Gardner Name:
Daniel M. Maher
  Name:
Michael B. Gardner
Title:
Senior Vice President and Chief Legal Officer
     

 